Name: Commission Regulation (EEC) No 1072/87 of 15 April 1987 amending Regulation (EEC) No 603/87 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 (1) of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/18 Official Journal of the European Communities 16 . 4. 87 COMMISSION REGULATION (EEC) No 1072/87 of 15 April 1987 amending Regulation (EEC) No 603/87 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 (1 ) of Regulation (EEC) No 822/87 2. In Article 5 :  in paragraph 1 , ' 17 April 1987' is replaced by '30 April 1987',  in paragraph 2, '8 May 1987' is replaced by '22 May 1987',  in paragraph 3, '27 May 1987' is replaced by ' 10 June 1987'. 3 . In Article 6, '8 May 1987' is replaced by '25 May 1987'. 4. In Article 13 :  in paragraph 1 , '31 March 1987' is replaced by '21 April 1987' and '27 May 1987' is replaced by ' 10 June 1987',  paragraph 2 is replaced by the following : '2 . Wine may not be fortified for distillation until the contract or declaration has been approved and, in any case, not before 25 May 1987 and not later than 31 July 1987.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 41 ( 10) thereof, Whereas Article 2 of Commission Regulation (EEC) No 603/87 (2) provides that distillation contracts and declara ­ tions must be submitted for approval to the competent intervention agency not later than 31 March 1987 ; whereas administrative difficulties have delayed comple ­ tion of the procedures necessary at national level for contracts to be accepted by the intervention agency ; whereas, under these circumstances, the abovementioned time limit should be extended to enable all the producers concerned to submit their contracts ; whereas other time limits which are dependent on that time limit should also be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 603/87 is hereby amended as follows : 1 . In Article 2, '31 March 1987' is replaced by '21 April 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p . 1 . 2 OJ No L 58, 28 . 2. 1987, p . 53 .